Title: To Thomas Jefferson from Patrick Gibson, 2 November 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 2nd. Novr. 1808
                  
                  We forwarded yesterday & the day before by Mr. Randolph’s & Mr. Wood’s boats, the sheet iron; bar iron, and 60 bundles being the remainder of the nail rod—The three boxes you mention were recd. a few days ago—the two for Philadelphia are put on board the Jane Capn. Jackson, and addressed to Doctor Wistar there—the other is on board the John Capn. Norris bound to Georgetown and addressed to the care of Mr. John Barnes there—We send you inclosed Two hundred & fifty dollars being about the balance after paymt. of the $1000, recd. for the first moiety of the sale of your Tobacco—the remaining Hhd. has been open’d, but is too much decayed to pass Insptn.—we do not expect to obtain more than $3½ 
                     per Cwt for it—With respect we are Sir Your ob Servts.
                  
                  
                     Gibson & Jefferson 
                     
                  
               